Citation Nr: 0120055	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-36 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right wrist and hand 
disability, claimed as secondary to a service-connected scar 
of the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (the RO) which denied the veteran's 
claim of entitlement to service connection for a right wrist 
disability, claimed by the veteran as due to a service-
connected scar of the right elbow.

In August 1997, the Board remanded this case for further 
evidentiary development. After such was accomplished, the RO 
continued to deny the veteran's claim and the claims folder 
was returned to the Board.

In June 2000, the Board issued a decision denying the 
veteran's claim on the basis that it was not well-grounded, 
pursuant to the law as contained in 38 U.S.C.A. § 5107(a) as 
it existed at that time.  The veteran filed a timely Notice 
of Intent to Appeal to the United States Court of Appeals for 
Veterans Claims (Court) and the case was placed on the 
Court's docket.

While the veteran's appeal was pending at the Court, there 
was a significant change in the law.  On November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  More importantly to the present case, the 
VCAA also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Mindful of the changes in the law brought about by the VCAA, 
in November 2000 the Secretary of Veterans Affairs 
(Secretary) submitted a motion to vacate the June 2000 Board 
decision and remand the case for compliance with the notice 
and duty to assist provisions contained in the new law.  The 
veteran did not oppose the Secretary's motion and in February 
2001 the Court granted the motion.


REMAND

In April 2001, notice was sent to the veteran and his 
representative informing them of the Court's grant of the 
motion vacating the June 2000 Board decision and requesting 
that the veteran furnish additional evidence (with the 
necessary waivers, where appropriate) in support of his claim 
of entitlement to service connection for a right wrist and 
hand disability, claimed as secondary to a service-connected 
scar of the right elbow.  In May 2001, a brief was submitted 
to VA from the veteran's representative requesting that the 
veteran be scheduled for a VA compensation examination for a 
nexus opinion, including to address whether his service-
connected right elbow scar aggravated the claimed right wrist 
and hand disability such that compensation may be awarded 
pursuant to the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) [compensation may be granted on a secondary basis for 
the degree to which a nonservice-connected disability is 
aggravated by a service-connected disability.]  

In June 2001, the Board received additional medical evidence 
and written contentions in support of the appellant's claim.  
Accompanying these was the veteran's waiver of first review 
and preparation of a Supplemental Statement of the Case by 
the agency of original jurisdiction, pursuant to 38 C.F.R. 
§ 20.1304(c) (2000).  In any event, this remand will afford 
the RO an opportunity to review the recently submitted 
evidence.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his right wrist and hand 
disability claim.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain a copy of 
all indicated records not already 
associated with the claims folder.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.  

3.  Then, the veteran should be provided 
a VA physical examination to determine 
the diagnosis and etiology of any present 
disability affecting his right wrist and 
hand.  The claims folder must be made 
available to and be reviewed by the 
examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion with respect to any present 
disability affecting the veteran's right 
wrist and hand as to whether it is at 
least as likely as not that the 
disability is secondary to his service-
connected right elbow scar.  If no 
etiological relationship is found, the 
examiner should provide an opinion as to 
whether the service-connected right elbow 
scar otherwise aggravates the right wrist 
and hand disability and if so to what 
extent.  The rationale for all opinions 
expressed must be provided.

4.  Thereafter, the RO should review the 
veteran's claims file and ensure that the 
above development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the VCAA.
Then, the RO should readjudicate the 
issue of entitlement to service 
connection for a right wrist and hand 
disability, claimed as secondary to a 
service-connected right elbow scar, to 
include consideration of entitlement to 
compensation based on aggravation 
pursuant to Allen v. Brown, 7 Vet. App. 
439 (1995).
If the benefit sought on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative.  The 
veteran and his representative should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.	



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


